Citation Nr: 1719281	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  11-16 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral foot disability, to include pronate flat feet with callous and claw toes, and if so, whether service connection is warranted.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability, and if so, whether service connection is warranted.  

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disability, and if so, whether service connection is warranted.  

4.  Entitlement to service connection for a  left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran had active duty service from February 1977 to July 1977 and May 1980 to March 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran was scheduled for a hearing before the Board, but withdrew the request for a hearing in writing in January 2017.   Therefore, the Veteran's hearing request is deemed withdrawn.    

The issues of entitlement to service connection for a bilateral foot disability, low back disability, and bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Most recently, a September 2007 rating decision denied reopening a claim of service connection for chronic lumbosacral strain and pronate flat feet with callous and claw toes; the Veteran did not file a timely notice of disagreement regarding that decision, and no new and material evidence was submitted to VA within the applicable appeal period.

2.  Evidence that relates to an unestablished fact necessary to substantiate the claims and that raises a reasonable possibility of substantiating the claims of service connection for a low back disability and bilateral foot disability has been received since the September 2007 rating decision, and as such, the claims for entitlement to service connection for a low back disability and bilateral foot disability are reopened.

3.  An October 1985 rating decision denied a claim of service connection for a right knee disability; the Veteran did not file a timely notice of disagreement regarding that decision, and no new and material evidence was submitted to VA within the applicable appeal period.

4.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of service connection for a right knee disability has been received since the October 1985 rating decision, and as such, the claim for entitlement to service connection for a right knee disability is reopened.


CONCLUSIONS OF LAW

1.  The October 1985 and September 2007 rating decisions are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).

2.  New and material evidence has been received since the September 2007 denial of reopening the claim of entitlement to service connection for a bilateral foot disability to reopen the claim of entitlement to service connection for a bilateral foot disability.  38 U.S.C.A. §§ 1131, 5103, 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.303 (2016).

3.  New and material evidence has been received since the September 2007 denial of reopening the claim of entitlement to service connection for a low back disability to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. §§ 1131, 5103, 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.303 (2016).

4.  New and material evidence has been received since the October 1985 denial of service connection for a right knee disability to reopen the claim of entitlement to service connection for a right knee disability.  38 U.S.C.A. §§ 1131, 5103, 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence 

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise        a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In an October 1985 rating decision, the RO denied service connection for a right knee disability, back disability, and bilateral foot disability.  The Veteran did not file a notice of disagreement regarding the October 1985 rating decision.  Therefore, that decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).  The Veteran also did not submit any information or evidence within one year of the October 1985 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2016); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether the statements constitute notices of disagreement, but whether they include the submission of new and material evidence under 38 C.F.R. § 3.156(b).).

Subsequently, the Veteran attempted to reopen his claim of service connection for a bilateral foot disability and a bilateral back disability.  The claim to reopen the issues regarding a foot disability and a back disability was most recently previously denied in a September 2007 rating decision.  The Veteran did not file a notice of disagreement regarding the October 1985 rating decision.  Therefore, that decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).  The Veteran also did not submit any information or evidence within one year of the October 1985 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2016); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).

Evidence received since the rating decisions in October 1985 and September 2007, includes lay evidence relating his back to his feet, a new diagnosis of rheumatoid arthritis of the knees, and a new diagnosis of arthritis of the feet, along with other disabilities related to the feet.  The evidence was not of record at the time of the prior denials and is material to the claims.  Therefore, such evidence is new and material and the claim for service connection for a bilateral foot, knee, and back disability is reopened.


ORDER

New and material evidence having been received and the claim of entitlement to service connection for a bilateral foot disability is reopened.

New and material evidence having been received and the claim of entitlement to service connection for a low back disability is reopened.

New and material evidence having been received and the claim of entitlement to service connection for a right knee disability is reopened.


REMAND

The Board notes that a new VA examination and nexus opinion are necessary prior to a final determination.  The Veteran's service treatment records did not show pes planus at entry into his second period of active service, but did indicate a diagnosis of pes planus in December 1981, while on active duty.  Therefore, the Veteran did not have a pre-existing disability, but did have a diagnosed disability during service.  Therefore, a VA examination is necessary to determine whether the Veteran's current foot disabilities manifested during service or are causally or etiologically related to service.  

The Veteran has asserted that his low back disability is causally related to his foot disability.  He has asserted that his altered gait has caused or aggravated his lower back disability.  The examiner should additionally address this contention during the VA examination. 

Regarding the Veteran's bilateral knee disabilities, the Veteran asserts that his knee disability began during service.  The Board acknowledges numerous write-ups for the right knee during service.  The Veteran was placed in a cylinder cast during service.  The VA examiner should address whether the Veteran's current knee disabilities manifested during service or are causally related to the Veteran's service or any other disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination.  The examiner should review the claims file, specifically the Veteran's service treatment records.  The examiner should provide diagnoses for the feet, knees, and low back and then answer the following:

a.)  Is it at least as likely as not (50 percent probability or more) that the Veteran's diagnosed foot disabilities, to include pes planus, began in service, were caused by service, or are otherwise related to the Veteran's active service.  The Veteran's lay assertions must be considered and discussed when formulating an opinion.  The examiner should specifically address the May 1980 clinically normal entrance examination and the August 1981, December 1981, and January 1982 service treatment records showing pes planus, hammertoes, and callouses.  

b.)  Is it at least as likely as not (50 percent probability or more) that the Veteran's diagnosed knee disabilities began in service, were caused by service, or are otherwise related to the Veteran's active service.  The Veteran's lay assertions must be considered and discussed when formulating an opinion.  The examiner should specifically address the May 1980 clinically normal entrance examination and the January 1981 and March 1981 service treatment records showing complaints of knee pain and spontaneous effusion.  

c.)  Is it at least as likely as not (50 percent probability or more) that the Veteran's diagnosed knee disabilities are causally related to or aggravated by the Veteran's foot disabilities, to include any altered gait resulting from the foot disabilities.  The Veteran's lay assertions must be considered and discussed when formulating an opinion.    

d.)  Is it at least as likely as not (50 percent probability or more) that the Veteran's diagnosed low back disability began in service, was caused by service, or is otherwise related to the Veteran's active service.  The Veteran's lay assertions must be considered and discussed when formulating an opinion.  

e.)  Is it at least as likely as not (50 percent probability or more) that the Veteran's diagnosed low back disability is causally related to or aggravated by the Veteran's foot disabilities, to include any altered gait resulting from the foot disabilities.  The Veteran's lay assertions must be considered and discussed when formulating an opinion.    
  
A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resorting to mere speculation, the examiner should explain in full why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.

2.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


